Case: 14-103   Document: 17    Page: 1    Filed: 12/11/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  IN RE VUTEC CORPORATION, AND FARRALANE
   LIGHTING AUDIO AND VIDEO SYSTEMS, INC.,
                   Petitioners.
             ______________________

                        2014-103
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of New York
in No. 2:11-CV-06312-PKC, Judge Pamela K. Chen.
                 ______________________

                     ON PETITION
                 ______________________

 Before RADER, Chief Judge, LOURIE and TARANTO, Circuit
                        Judges.
RADER, Chief Judge.
                       ORDER
    Vutec Corporation et al. petition for a writ of manda-
mus directing the United States District Court for the
Eastern District of New York to compel the court to
adjudicate their second motion for summary judgment.
Vutec also seeks to reassign the case to another trial
judge in the Eastern District of New York. Philip A.
Pecorino et al. oppose.
Case: 14-103    Document: 17     Page: 2    Filed: 12/11/2013



2                                  IN RE VUTEC CORPORATION




     In its first motion for summary judgment, Vutec al-
leged that the doctrine of laches barred Pecorino from
filing this patent infringement suit. On the same day
that motion was denied, Vutec asked, pursuant to the
trial court’s standing order, for a pre-motion conference
regarding its intention to file a second summary judgment
motion, this time asserting invalidity of the patent in
suit. The district court denied the motion for a pre-motion
conference without prejudice to renewal. Vutec sought
reconsideration, which the district court also denied. In
doing so, the court explained that it was “not denying
[Vutec’s] right to file the proposed summary judgment
motion, but was delaying the filing of that motion until
after discovery is completed, in order to avoid premature
and/or unnecessary briefing by the parties.”
    Because the writ of mandamus is reserved for “ex-
traordinary situations,” and is thus to be invoked only
sparingly, three requirements must be satisfied before
issuance: first, the petitioner must show a “clear and
indisputable” right to the writ; second, the petitioner
must have “no alternative means to attain the relief
desired”; and third, the grant of mandamus must be
deemed appropriate under the circumstances. Kerr v.
U.S. Dist. Court, 426 U.S. 394, 403 (1976). Here, this
court cannot say that this standard has been met.
    To be sure, the cases cited by Vutec support limits on
a court’s ability to prevent a party from filing pleadings or
motions authorized by the Federal Rules of Civil Proce-
dure. See, e.g., Richardson Greenshields Sec., Inc. v. Mui-
Hin Lau, 825 F.2d 647, 652 (2d Cir. 1987). Nonetheless, a
trial court retains considerable discretion to determine
the timing of a motion for summary judgment. See Fed.
R. Civ. P. 56(b) (“[u]nless a different time is set by local
rule or the court orders otherwise . . .”); see also Sec. &
Exch. Comm’n v. Rajaratnam, 622 F.3d 159, 186 (2d Cir.
2010) (district courts have “considerable discretion” to
Case: 14-103      Document: 17   Page: 3   Filed: 12/11/2013



 IN RE VUTEC CORPORATION                                 3



control their dockets, including the scheduling of motions
practice).
    In light of the district court’s assessment in this case
that discovery might reasonably assist in deciding the
summary judgment motion by preventing unnecessary or
premature briefing, this court is not prepared to say that
the district court’s temporary suspension of the summary
judgment proceedings was a clear abuse of discretion.
    This court also concludes that Vutec has not shown
entitlement to mandamus for reassignment of this case.


      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court

s23